Order entered March 20, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01154-CR

                               DANIEL ROY PENA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F17-59397-J

                                            ORDER
       Before the Court is appellant’s March 18, 2019 second motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

April 17, 2019. If appellant’s brief is not filed by April 17, 2019, this appeal may be abated for

the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE